DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 remain pending in application 16/725,909.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cong et al. (US 2018/0005161 A1) in view of Fisher et al. (US 2019/0228357).

As per independent Claims 1, 7, and 13, Cong discloses a method (system, programmed apparatus) (Para 0035-0040), comprising: 
providing a first interface (Para 0036-0037, Client System) directed at a plurality of organizations, the first interface configured to receive micro-journal entries (See at least Fig.8, Queries and Responses; See also Para 0047-0048, Presenting a Query/ Prompt to a user); 
aggregating the micro-journal entries across the plurality of organizations (Applicant Specification [0021] an Organization can be a group/team, company, etc.) (See at least Fig.8, Determine Metrics/ Recommendations; See also Para 0039, Aggregate Metrics; Para 0040, Analysis Modules); 
providing analytics results of the micro-journal entries across the plurality of organizations to a second interface (See at least Fig.8, Provide Metrics and Recommendations to Manager; See also Para 0023-0026, Second interface could be Manager Client, Leadership Client, and/or Operations Client; and Para 0031, Dashboard); 
receiving, through the second interface, a selection of an organization from the plurality of organizations for pushing a prompt based on the analytics results (See at least Fig.8, Follow-up Queries/ Responses; Para 0050, “The queries are preferably presented at a predetermined frequency (e.g., presenting different queries on different days of a work week, as shown in FIG. 3; etc.), but can additionally or alternatively be presented in response to the satisfaction of a condition (e.g., a user metric satisfying a threshold condition; receipt of a manual request from a manager to present a query to a team member; presentation trigger events, etc.), and/or be presented at any other suitable time and frequency.”); and 
configuring the first interface of the selected organization from the plurality of organizations to provide the prompt, the prompt configured to receive additional micro-journal entries (See at least Fig.8, Follow-up Queries/ Responses; and Para 0038 and 0043). 
Cong fails to expressly disclose wherein, for the analytics results indicative of lack of planning opportunities, the prompt is selected to focus on supportive and adaptive behaviors; and/or wherein, for the analytics results indicative of the selected organization not providing the micro-journal entries for a specific weekday, dispatching an email indicative of a reminder to provide the micro-journal entries for the specific weekday.
However, the analogous art of Fisher discloses wherein, for the analytics results indicative of lack of planning opportunities, the prompt is selected to focus on supportive and adaptive behaviors (See At least Figs.2-6, Para 0054, Para 0074 prompt for survey (display, push notification, email, text), Para 0075 suggestions/ guidance; Para 0063, Para 0080-0084 analytics); and wherein, for the analytics results indicative of the selected organization not providing the micro-journal entries for a specific 
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein, for the analytics results indicative of lack of planning opportunities, the prompt is selected to focus on supportive and adaptive behaviors; and wherein, for the analytics results indicative of the selected organization not providing the micro-journal entries for a specific weekday, dispatching an email indicative of a reminder to provide the micro-journal entries for the specific weekday as disclosed by Fisher in the system disclosed by Cong for the advantage of providing a method/system, of facilitating end-user micro-journaling to monitor organizational health, with the ability to increase system efficiency and effectiveness for users by incorporating various communications with users based on system need and results (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claims 2, 8, and 14, Cong discloses wherein the second interface is configured to initiate recording of aggregated results for the provided prompt and provide an indication regarding when the prompt was provided to the first interface of the selected organization (See at least Para 0037-0041 and 0048-0050, Query Control Parameters).
As per Claims 3, 9, and 15, Cong discloses wherein the prompt comprises a comparison between a plurality of the micro-journal entries and is configured to receive an input regarding which of the plurality of the micro-journal entries is more important (See at least Para 0037-0041, Control Parameters; See also Para 0048-0050, 0065, 0068, and 0070).
As per Claims 4, 10, and 16, Cong discloses wherein the second interface is configured to provide a recommendation for the organization from the plurality of organizations based on the analytics results, wherein upon selection of pushing the recommendation to the organization, configuring the first interface to provide one of a notification or a prompt according to the recommendation (See at least Para 0037-0041).
As per Claims 5, 11, and 17, Cong discloses wherein the second interface is configured to display the analytics results for the selected organization (See at least Para 0037-0041).
As per Claims 6, 12, and 18, Cong discloses wherein the configuring of the first interface is conducted only for the selected organization from the plurality of organizations (See at least Para 0037-0041).

Response to Arguments
Applicant's arguments filed on 12/13/2021, with respect to Claims 1-18, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s remaining arguments are addressed in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the previous PTO-892 Notice of References Cited (9/23/2021). The Examiner suggests the applicant review these documents before submitting any amendments.
Childress (US 2020/0234208 A1) – Para 0047-0049, Survey Completion Reminder
Besner (US 2015/0242780 A1) – Fig.11-13, Para 0011, and Para 0048, Improvement ides automatically generated and presented based on analytics
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 15, 2022